DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is a response to the amendments and remarks filed on 10 February 2021. 

Response to Amendment
Claims 2 and 13 have been canceled. Claims 1, 9, 12, and 15 have been amended. Claims 1, 3-12, and 14-15 are pending. Claims 8 and 11 were previously indicated as containing allowable subject matter.
In view of the amendments to the specification, the objection to the specification and the objection to the drawings that were presented in the previous action (Non-Final Rejection filed on 10 November 2020) have been withdrawn. In response to the amendments to the claims, the objection to claim 15 is withdrawn. 

Response to Arguments
Applicant’s arguments – see Remarks, filed 10 February 2021 – with respect to claims 1 and 12 (Remarks, p. 12, “Iijima and Heins”) have been fully considered and are persuasive.  The rejections of claims 1, 3-8, 10-12, and 14-15 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Yuichi Watanabe on 16 March 2021.
The application has been amended as follows: 
Claim 9
Line 8: “supply line connected to the bottom part, 
wherein the bumping suppressing agent contains a rich liquid having a higher concentration of an absorption target material than the absorption liquid.

Reasons for Allowance
Claims 1, 3-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 3-12, and 14-15. The concept of a reclaiming apparatus comprising a container in which a reclaiming process of an absorption liquid is performed; an absorption liquid supply line for supplying the container with the absorption liquid; a heat exchange device, installed inside the container, for heating a liquid inside the container; a circulation line for extracting the liquid inside the container, circulating the liquid and returning the liquid to the container; and a circulation pump installed in the circulation line, wherein the absorption liquid supply line is connected to the circulation line and supplies the circulation line with the absorption liquid (claim 1), and a reclaiming method to be practiced with said apparatus (claim 12), are considered to define patentable subject matter over the prior art.
In addition, the concept of a reclaiming apparatus, comprising a container in which a reclaiming process of an absorption liquid is performed; an absorption liquid supply line for supplying the container with the absorption liquid; a heat exchange device, installed inside the container, for heating a liquid wherein the bumping suppressing agent contains a rich liquid having a higher concentration of an absorption target material than the absorption liquid (claim 9) is considered to define patentable subject matter over the prior art.
The invention provides a reclaiming method and an associated apparatus that promote smooth boiling and suppress bumping inside a reclamation container through the circulation and mixing of a liquid to be reclaimed ([0013]) or through the supply of a rich liquid comprising an absorption target material that promotes bubble nuclei formation ([0094]).
The closest prior art is regarded to be Iijima et al. (US 2011/0092355 A1), which discloses a reclaiming apparatus 106 (Abstract; Fig. 1) comprising a container 106a comprising an absorbent ([0048], [0050]), an extracting pipe 106b that supplies lean solvent 1003a (Fig. 1; [0048], [0050]) (i.e. an absorption liquid supply line), laterally-arranged U-shaped steam pipes 106g ([0051]) for heating the solvent ([0051], [0052]) (i.e. a heat exchange device), a circulating mechanism comprising an absorbent extracting pipe 106m or extracting solvent from and returning solvent to the absorbent reservoir ([0010], [0054]), and an extracting pump 106n ([0054]). However, Iijima does not teach or suggest that the container should be provided with an absorption liquid supply line that is connected to the circulating mechanism (claims 1 and 12), and it would not have been obvious to the skilled practitioner to provide such a configuration (Applicant Remarks filed 10 February 2021, p. 12, “Iijima and Heins”). Regarding claim 9, the providing of a bumping suppressing agent supply device would have been obvious in view of Cheng (CN203833654U, provided as a foreign reference and non-patent literature on 10 November 2020), which teaches a gas pipe 1 (Fig. 1; p. 2/2, lines 1-2) to provide gas to prevent the bumping of seawater (p. 2/2, “The utility”). However, neither Iijima nor Cheng teach or suggest a bumping suppressing agent that contains a rich liquid having a higher concentration of an absorption 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772